Order entered July 2, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00369-CR

                        JAMES EDWARD GRUMBLES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F11-70745-Y

                                          ORDER
       The Court DENIES appellant’s June 18, 2013 pro se motion for reasonable bail pending

appeal. This is not the proper Court in which to file a motion regarding a bond pending appeal.

See TEX. CODE CRIM. P. ANN. art. 44.04(d). Moreover, appellant is represented by counsel and is

not entitled to hybrid representation. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel

Op.] 1981).




                                                     /s/   DAVID EVANS
                                                           JUSTICE